                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION

PRIME HEALTHCARE SERVICES
– LEHIGH ACRES, LLC, etc.,

           Plaintiff,

v.                                         Case No. 3:20-cv-988-MMH-JBT

BLUE CROSS BLUE SHIELD OF
FLORIDA, INC., et al.,

           Defendant.


                                 ORDER

     THIS CAUSE is before the Court on the Report and Recommendation

(Dkt. No. 38; Report) entered by the Honorable Joel B. Toomey, United States

Magistrate Judge, on June 2, 2021. In the Report, Judge Toomey recommends

that Plaintiff Prime Healthcare Services’ Motion for Remand (Dkt. No. 19) be

denied; Defendant Blue Cross Blue Shield of Florida’s Motion to Dismiss (Dkt.

No. 7) be granted to the extent that the Complaint (Dkt. No. 4) be dismissed

without prejudice; and that Plaintiff be given twenty days from the Court’s

Order to file an amended complaint in accordance with the finding that its

claims are subject to ERISA pre-emption. See Report at 15-16.

     Pursuant to Rule 72(b)(2), Federal Rules of Civil Procedure “[w]ithin 14

days after being served with a copy of [a report and recommendation], a party
may serve and file specific written objections to the proposed findings and

recommendations.” No objections to the Report have been filed, and the time

for doing so has passed. Thus, the Report is ripe for consideration by the Court.

      The Court “may accept, reject, or modify, in whole or in part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). If no

specific objections to findings of facts are filed, the district court is not required

to conduct a de novo review of those findings. See Garvey v. Vaughn, 993 F.2d

776, 779 n.9 (11th Cir. 1993); see also 28 U.S.C. § 636(b)(1). However, the district

court must review legal conclusions de novo. See Cooper-Houston v. S. Ry. Co.,

37 F.3d 603, 604 (11th Cir. 1994); United States v. Rice, No. 2:07-mc-8-FtM-

29SPC, 2007 WL 1428615, at * 1 (M.D. Fla. May 14, 2007).

      Upon independent review of the file, and for the reasons stated in the

Report, the Court will accept and adopt the legal and factual conclusions

recommended by the Magistrate Judge as its opinion.

      Accordingly, it is hereby

      ORDERED:

      1. The Report and Recommendation (Dkt. No. 38) is ADOPTED as the

         opinion of the Court.

      2. Plaintiff Prime Healthcare Services – Lehigh Acres, LLC’s Motion for

         Remand (Dkt. No. 19) is DENIED.


                                          2
        3. Defendant Blue Cross Blue Shield of Florida’s Motion to Dismiss (Dkt.

          No. 7) is GRANTED to the extent that the Complaint (Dkt. No. 4) is

          DISMISSED without prejudice.

        4. Plaintiff must file an amended complaint on or before July 23, 2021.

        DONE AND ORDERED at Jacksonville, Florida, this 2nd day of July,

2021.




i50

Copies to:

Counsel of Record




                                        3
